Citation Nr: 0907856	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO. 06-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the issue of whether the Veteran is barred from VA 
benefits for a left leg disability based on willful 
misconduct.

2. Entitlement to service connection for a right hip 
disability, to include as secondary to a left leg disability.

3. Entitlement to service connection for a right knee 
disability, to include as secondary to a left leg disability.

4. Entitlement to service connection for a right ankle 
disability, to include as secondary to a left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from July 1968 to October 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The issues of entitlement to service connection for right 
ankle, knee and hip disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By rating decision in February 1980, the RO found the 
Veteran was ineligible for VA benefits for his left leg 
disability because the disability was due to the Veteran's 
own willful misconduct; a timely notice of disagreement was 
not received to initiate an appeal from that determination.

2. Evidence received since the February 1980 rating decision 
is not new and does not raise a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The February 1980 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the Veteran's claim of whether the Veteran's left leg 
disability was due to the Veteran's own willful misconduct. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has recently been revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
With regard to a petition to reopen a finally decided claim, 
the VCAA requires VA to provide the Veteran with notice of 
the evidence necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial. Kent v. Nicholson, 
20 Vet. App. 1 (2006). However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 
121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate new and 
material evidence claims in a May 2003 letter and notice of 
the evidence needed to show that the Veteran's disability was 
not due to willful misconduct in a March 2005 letter. 
Additionally, a January 2004 letter advised the Veteran that 
his claim was previously denied due to a finding of 
misconduct and that he must submit new and material evidence 
in order for VA to reopen the claim. The Board finds that 
these three letters provided the Veteran with appropriate 
VCAA notice, compliant with Kent, as he was notified that the 
prior claim was denied due to a finding of misconduct and 
what evidence was needed to overcome this finding. Moreover, 
through his February 2004 and October 2005 statements 
regarding why he believed his actions did not constitute 
willful misconduct, the Veteran expressed actual knowledge of 
the evidence needed to prevail in his claim. The Board finds, 
therefore, that any inadequacies in VCAA notice were not 
prejudicial to the Veteran. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service records, VA treatment records, and 
Administrative Decisions on the question of willful 
misconduct. As the salient issue is whether new and material 
evidence has been received, the Board finds that a VA 
examination is not necessary to adjudicate the claim. 
Accordingly, the Board finds that the record as it stands 
includes sufficient competent evidence to decide this claim. 
See 38 C.F.R. § 3.159(c). Under these circumstances, the 
Board finds no further action is necessary to assist the 
Veteran with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

In a February 1980 rating decision, the RO found that the 
Veteran's left leg disability was the result of willful 
misconduct on his part and denied entitlement to VA 
disability benefits. The Veteran did not file a notice of 
disagreement with this decision; therefore, this decision is 
final. 38 U.S.C.A. § 7105(c). However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  

In March 2003, a written communication from the Veteran was 
accepted as a request to reopen his claim of entitlement to 
VA benefits for a left leg disability.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed. Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Pertinent evidence received prior to the February 1980 rating 
decision included multiple records pertaining to the in-
service accident during which the Veteran incurred his left 
leg disability. A DD Form 261 dated December 22, 1976, showed 
that the Veteran was admitted to a medical facility following 
a self-inflicted gunshot wound to the left thigh. The report 
stated that the accident occurred when the Veteran checked a 
shotgun for safety while simultaneously operating a privately 
owned vehicle and that use of alcohol was not a factor in the 
incident. As a result, the investigation findings were that 
the left thigh injury was incurred in the line of duty.

However, a DD Form 2173, Statement of Medical Examination and 
Duty Status, dated in November 1976, showed that in the 
opinion of the individual completing the statement, the 
Veteran was under the influence of alcohol at the time of the 
left leg injury. Moreover, an undated DA Form 3647 showed 
that the Veteran's gunshot wound of the left thigh was caused 
when the Veteran was drinking while driving and decided to 
check the shotgun and it went off. Additionally, a September 
1976 Clinical Record showed that the Veteran had a self-
inflicted gunshot wound to the left thigh incurred when he 
had been drinking and driving a vehicle and tried to move a 
shotgun off the front seat when it accidentally discharged. A 
December 1976 DA Form 2823 showed that the Veteran stated 
that up until the point of the gunshot wound, he had 
"stopped for a few drinks", which he later stated was 6 
beers. The Veteran described his condition at the time of the 
injury as "Under the influence, but I was clear-headed." 
However, the Veteran admitted to being legally drunk at the 
time of the accident and that he had been drinking for 
"About three hours, but I had stopped about an hour 
earlier." (Emphasis added.)

The simple drinking of alcoholic beverages is not of itself 
willful misconduct. However, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct. If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct. 38 C.F.R. § 3.301(c)(2).

Although the record reflects that there was an in-service 
finding that the Veteran's left leg disability was incurred 
in the line of duty, the record also reflects that the 
Veteran himself admitted to being legally drunk and operating 
a vehicle and a firearm at the time of the accident and that 
medical personnel found that alcohol was a factor in the 
accident. The RO denied the claim, stating that the Veteran's 
left leg disability was the result of his own willful 
misconduct based on a finding of the Veteran's left leg 
disability being the result of intoxication. 

Evidence received since the February 1980 rating decision 
includes VA treatment records, a September 2005 
"Administrative Decision" by the RO finding that the 
injuries the Veteran incurred on June 30, 1976 were the 
result of his own willful misconduct, and various statements 
by the Veteran arguing why he believes his actions in June 
1976 which led to his left leg disability were not willful 
misconduct. 

The VA treatment records are not material as they do not 
address the nature of the Veteran's actions in 1976. 
Moreover, the Veteran's statements are not new evidence 
because they are simply reiterations of the Veteran's 
previous arguments. Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior 
final disallowance of the claim is not new evidence); see 
also Reid v. Derwinski, 2 Vet. App. 312 (1992) (statements 
which are essentially a repetition of contentions previously 
made are not new evidence).

The 2005 Administrative Decision is not new evidence as it is 
based on the exact same facts of record that were considered 
by VA in the February 1980 rating decision. Cf. Untalan v. 
Nicholson, 20 Vet. App. 467, 470 (2006) (The presentation of 
new arguments based on the evidence that was of record at the 
time of the denial sought to be reopened is not "new" 
evidence.); Cf. Bingham v. Nicholson, 421 F.3d 1346 (Fed.Cir. 
2005). (The failure of the RO to consider presumptive service 
connection, while denying service connection on a direct 
basis does not render service connection claim open, and the 
claimant must submit new and material evidence to reopen 
claim; "finality attaches once a claim for benefits is 
disallowed, not when a particular theory (of entitlement to 
service connection) is rejected.)

Additionally, assuming for the sake of argument only that the 
2005 Administrative Decision is new evidence, since it finds 
that the Veteran's current disability is the result of 
willful misconduct, it precludes eligibility for VA benefits 
for the left leg disability, and does not tend to 
substantiate the Veteran's claim.

Thus, the Board finds that VA has received no new evidence 
that raises a reasonable possibility of substantiating the 
Veteran's claim. Therefore, the evidence received since the 
February 1980 rating decision is not new and material as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the Veteran's claim.


ORDER

New and material evidence has not been received to reopen the 
issue of whether the Veteran is barred from VA benefits for a 
left leg disability based on willful misconduct.




REMAND

In a December 2003 statement, the Veteran claimed entitlement 
to service connection for right ankle, knee and hip 
disabilities, claimed as secondary to his left leg 
disability. In an April 2004 rating decision, the RO denied 
these claims. The Veteran filed a notice of disagreement with 
these denials in June 2004. The record does not reflect that 
the RO has issued a statement of the case with respect to 
these service connection issues; hence, a remand of these 
matters is required for the RO to accomplish such action. See 
38 C.F.R. § 19.26 (2006). See also Manlincon v. West, 12, 
Vet.App. 238 (1999).

The Board is cognizant that the Veteran's claims are based on 
his assertion that the disorders were caused by the presently 
non-service-connected left leg disability, addressed above as 
a final denial not reopened under the provisions of law. 
However, the law requires the issuance of a statement of the 
case as under Manlincon, supra., and it remains the Veteran's 
decision as to whether to complete an appeal as to the 
remanded issues by the filing of a substantive appeal. 

Accordingly, the case is REMANDED for the following action:

The AMC/RO should issue a statement of 
the case on the claims for service 
connection for right hip, ankle and knee 
disabilities. The AMC/RO should furnish 
to the Veteran a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) and clearly 
advise him of the need to file a timely 
substantive appeal if he wishes to 
perfect and complete an appeal of these 
issues, and afford him the appropriate 
opportunity to do so. 




The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


